Citation Nr: 1502262	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


ISSUES

1.  Entitlement to an effective date prior to May 14, 2010, for the grant of service connection for a right knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a right elbow condition.

5.  Entitlement to an initial evaluation in excess of 70 percent for depression.

6.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

7.  Entitlement to a total temporary disability (TTD) extension beyond October 31, 2005 based on surgical treatment for right and left knee disabilities and the need for convalescence.

8.  For the period prior to May 14, 2010, entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1979, and from April 1984 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004, December 2005, June 2012, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Los Angeles, California.  At the Board hearing, the Veteran revoked the power of attorney for his private authorized agent.  A transcript of the proceeding has been associated with the claims file.  

With regard to the Veteran's application to reopen his claim for service connection for a back condition, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in greater detail below, the Board has found that new and material evidence has been received, and, therefore, the claim is reopened.

With regard to the issue of entitlement to an extension of a TTD rating beyond October 31, 2005 based on surgical treatment for service-connected knee disabilities and the need for convalescence, the Board notes by way of background that a December 2005 rating decision granted entitlement to a TTD from September 8, 2005 to October 31, 2005.  The Veteran filed a February 2006 notice of disagreement requesting a TTD rating for one year.  An April 2006 statement of the case (SOC) was issued.  In April 2006, the Veteran wrote that he did not intend to appeal that matter, explaining that he wanted more expedited handling of his claim at the RO level.  Nevertheless, in May 2006, the Veteran filed a Form 9 substantive appeal.  It appears that in October 2006, the RO had discussed a possible withdrawal with the Veteran of the appeal.  In October 2006, and in March 2007, the Veteran filed correspondence that he may possibly have intended to constitute a withdrawal of the appeal, but these letters certainly are not clear enough to meet the Board's requirements a withdrawal.  Therefore, this matter remains before the Board, and any alleged clear and unmistakable error (CUE) with regard to that rating decision was premature because the December 2005 rating decision has not yet become final.

The issues of whether new and material evidence has been received to reopen a claim for service connection for sinusitis; service connection for a great toe, service connection for asbestos exposure; entitlement to a TTD rating based on surgical treatment for left shoulder in June 2007, April 11, 2009 and November 12, 2009; entitlement to a TTD rating based on surgical treatment for a great toe in July 2008; entitlement to a TTD rating based on hospitalization relating to depression from March 29, 1994 to April 3, 1994; whether there was CUE in a November 1986 rating decision in denying entitlement to service connection for a right knee disability (so as to award an earlier effective date), have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See Correspondence, April 2006, May 2006, May 2007, December 2009, June 2010, August 2010, and October 2010.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a back condition, service connection for a right elbow condition, an initial evaluation in excess of 70 percent for depression, an evaluation in excess of 10 percent for a left knee disability, a TTD rating extension beyond October 31, 2005 for surgical treatment of bilateral knee disabilities and the need for convalescence, and to a TDIU for the period prior to May 14, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1986 rating decision denied service connection for a right knee condition; the Veteran did not file a notice of disagreement as to that issue and that rating decision became final with regard to the right knee claim.

2.  On July 8, 1992, the Veteran filed a request to reopen his previously denied claim for entitlement to service connection for a right knee condition.

3.  January 1993 and July 1993 rating decisions denied the Veteran's application to reopen his claim for service connection for a right knee condition, and notice of the latter decision was issued in March 1994; the Veteran filed a July 1994 notice of disagreement, a November 1995 statement of the case was issued, the Veteran filed a December 1995 substantive appeal, and, therefore, the July 1993 rating decision did not become final.

4.  An unappealed April 1992 rating decision denied entitlement to service connection for a back condition; the Veteran did not file a notice of disagreement, and that rating decision became final.

5.  Evidence received since the April 1992 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision that denied service connection for a right knee condition is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  The criteria for an effective date of July 8, 1992, but no earlier, for the award of service connection for a right knee disability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a back condition has been received, and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim for service connection for a back condition is granted herein, and the matter is remanded for further development.  As such, the Board finds that any error under the VCAA at this time is nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
With regard to the Veteran's earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1) (West 2014). As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's relevant service treatment records, private medical records, and VA medical records are all in the file.  The Veteran has not identified any outstanding records relevant to his effective date claim.  The Board finds that the record contains sufficient evidence to make a decision on the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Effective Date

The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2) (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002).

"Notice of disagreement shall be filed within one year from the date of mailing of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1) (West 2014).

"Except in the case of simultaneously contested claims, a Substantive Appeal [generally] must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later."  38 C.F.R. §20.302(b)(1) (2014); see also 38 U.S.C.A. § 7105(d)(3) (2014).

"The Board may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether Notices of Disagreement and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s)."  38 C.F.R. § 20.101(d) (2014).

A June 2012 rating decision awarded service connection for a right knee disability and assigned an effective date of May 14, 2010.  The Veteran claims entitlement to an earlier effective date.  Specifically, he asserts that his effective date should relate back to the date of his request to reopen dated in July 1992.

By way of background, a November 1986 rating decision denied service connection for a right knee condition.  The Veteran did not file a notice of disagreement as to that issue.  The next correspondence from the Veteran relating to his right knee was dated in July 1992 (addressed below).  Therefore, the November 1986 rating decision became final with regard to the right knee claim.

On July 8, 1992, the Veteran filed a request to reopen the claim.  January 1993 and July 1993 rating decisions denied the Veteran's application to reopen his claim.  Notice of the July 1993 rating decision was not sent to the Veteran until March 1994.  The Board adds that this March 1994 notice was mailed to the Veteran's old, incorrect address, as he notified VA of his change of address in February 1994.  Regardless, in July 1994, the Veteran filed a notice of disagreement (albeit on a Form 9).  A March 1995 rating decision noted that decision on that issue was deferred.  In June 1995, the Veteran testified at a DRO hearing.  An August 1995 rating decision noted that decision on that issue was still deferred and that the Veteran had been notified of such in response to his inquiry regarding the status of the claim.  In November 1995, a statement of the case (SOC) was issued.  In December 1995, the Veteran filed a Form 9 substantive appeal.  

Because the Veteran timely filed his July 1994 notice of disagreement within one year of the date of mailing of the March 1994 notice of the July 1993 rating decision, and because he timely filed his Form 9 appeal within 60 days of the November 1995 SOC, that claim (filed back in July 1992) never became final.  See 38 U.S.C.A. § 7105(b)(2) and (d)(3); 38 C.F.R. §20.302(b)(1).

Ultimately, prior to certification to the Board, a June 2012 rating decision granted service connection and assigned an effective date of May 14, 2010.  In that regard, it appears that the Veteran's July 1992 claim had been erroneously treated as having become final, subsequent rating decisions were issued in July 1999, April 2000, and March 2006 that denied reopening the claim, and then correspondence dated in May 2010 was characterized as another request to reopen the claim that was granted by the June 2012 rating decision and service connection was awarded effective in May 2010.

In light of the above, the Board finds that entitlement to an earlier effective date of July 8, 1992, for the award of service connection for a right knee disability is warranted.  As shown above, the November 1986 rating decision became final because the Veteran did not file a notice of disagreement with the denial of that claim.  The next correspondence received from the Veteran relating to his right knee was dated on July 8, 1992, which was a request to reopen the claim.  After the July 1993 rating decision, the Veteran timely filed his notice of disagreement and substantive appeal.  Therefore, the subsequent June 2012 rating decision that awarded service connection should have assigned an effective date of July 8, 1992.

Therefore, in summary, the Board concludes that entitlement to an earlier effective date of July 8, 1992, for the award of service connection for a right knee disability is warranted, and the preponderance of the evidence is against assigning an effective date prior to July 8, 1992; the benefit of the doubt rule is not for application.

B.  New and Material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a November 1986 rating decision denied the Veteran's original claim for service connection for a back condition  The Veteran filed a December 1986 notice of disagreement.  A February 1987 rating decision continued the denial of the claim.  A February 1987 SOC was issued, but the Veteran did not file a substantive appeal, and the February 1987 rating decision became final.  An August 1987 rating decision continued the denial of the Veteran's claim.  The Veteran did not file a notice of disagreement, and the August 1987 rating decision became final.  The Veteran filed an application to reopen his claim, which was denied by way of an April 1992 rating decision based, among other things, on the lack of evidence of evidence of a current disability and the lack of evidence of a nexus to service.  The Veteran did not file a notice of disagreement, and the April 1992 rating decision became final.  

In August 2002, the Veteran filed an application to reopen the claim, which was denied by way of a May 2004 rating decision.  The Veteran timely filed a June 2004 notice of disagreement, and later a September 2005 substantive appeal after the issuance of the September 2005 SOC.

Since the April 1992 rating decision, the Veteran has advanced a new theory of entitlement to service connection as secondary to his service-connected knee disabilities.  Also, he recently submitted letters dated in August 2014 from his private orthopedic surgeon, Dr. J.B., and from his private chiropractor, T.K., in support of his claim (with a waiver of consideration by the AOJ).  The August 2014 letter from his chiropractor T.K. in particular reflects that he wrote that he had been treating the Veteran for a low back condition resulting from an abnormal gait and compensation from his knee problems.  Also, a September 2010 VA examination report relating to the Veteran's knees reflects that the examiner noted that the Veteran had an abnormal gait described as an unsteady tandem gait that the examiner noted was due to his knee.

Because above noted new evidence received since the final April 1992 rating decision, particularly the August 2014 letter from T.K., includes evidence of a current low back condition, and evidence indicating that it is related to his service-connected knee disabilities, the Board finds that new and material evidence has been received and, therefore, the claim will be reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.


ORDER

Entitlement to an effective date of July 8, 1992, for the award of service connection for a right knee disability is granted, subject to regulations applicable to the payment of monetary benefits.

As new and material evidence has been received regarding the claim of service connection for a back condition, the claim is reopened; to that extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

A.  Back Condition

The Veteran served on active duty from August 1978 to January 1979, and from April 1984 to May 1986.  He claims entitlement to service connection for a back condition, to include as secondary to his service-connected knee disabilities.  

In August 2010, the Veteran wrote that he injured his back when he was thrown from a bus in service in April 1986.  He also asserts that his back condition was caused by an abnormal gait due to compensating for his service-connected knee disabilities.

At the outset, the Board finds it noteworthy that although the May 2004 rating decision appealed herein noted there was no record of treatment for any back condition in service, the Veteran's service treatment records do in fact reflect treatment for his back.  November 1978 and September 1979 service treatment records reflect complaints of back pain and a reported history of a motorcycle accident in 1976.  The Board does acknowledge, however, that the Veteran wrote in October 2006 that he intended to reference a cervical spine injury, not a back injury, from whiplash.  The September 1979 record shows diagnosed possible muscle strain.  A January 1980 record reflects he complained of back spasms and reported he was seeing a chiropractor.  The Veteran reported recurrent back pain on his January 1980 and May 1981 reenlistment reports of medical history.  The Board does note, however, that only the November 1978 record was during his regular active service (between August 1978 and January 1979).

Also, the Board finds it noteworthy that although the May 2004 rating decision noted that private treatment records were negative for any back diagnosis, private records from Evergreen Hospital dated in November 1997 and December 1997 reflect that the Veteran was treated after a motor vehicle accident on November 28, 1997 and was diagnosed with a fracture at L1, and possibly L2 and L3 (albeit prior to his August 2002 request to reopen the claim).

The Veteran recently submitted August 2014 opinion letters from T.K. and from Dr. J.B.. in support of his claim, which letters indicate that he has a back condition.  None of the Veteran's treatment records, however, from T.K. or Dr. J.B. have been associated with the claims file.  In light of the Veteran's history of a fracture of L1 and possibly L2 and L3 in a November 1997 motor vehicle accident, and in light of the brevity of the opinion letters, the Board finds that treatment records from T.K. and Dr. J.B. should be associated with the claims file before a decision may be made on the claim. 

The Veteran testified at the Board hearing that he was being followed at Kaiser.  In that regard, the Board notes that most recently, records from Kaiser dated from June 2009 to November 2010 were associated with the claims file.  These records, however, were requested relating to a separate shoulder claim, and they only include records of treatment for a shoulder condition, not any treatment for the Veteran's back.  The Board does however acknowledge that the RO previously obtained a set of all of the Veteran's treatment records from Kaiser dated from 2000 to August 2002, and dated from September 2005 to October 2005.  A May 2006 VA treatment record also reflects that the Veteran was being followed at Kaiser.  In light of the above, the Board finds that this matter should be remanded so that a complete set of the Veteran's treatment records from Kaiser dated since August 2002 relating to the his back may be associated with the claims file.

Also, in August 2002, the Veteran submitted a Form 21-4142 with a list of 17 private treatment providers (albeit not entirely clear whether these records relate to his back claim, or his other claims filed at that time involving his right elbow, right knee, back, and depression, or any combination thereof).  The records were requested in January 2003.  The requests sent to Dr. G.Z., Dr. L.A., and Hooper Admin. Services, however, were returned to sender by the postal service.  Also, Pacific Medical Center declined to release any records because the Form 21-4142 was more than 90 days old.  In September 2004, the Veteran submitted a new Form 21-4142 for Dr. G.Z. with a new address (but for dates 1997 to 2000), but the records were never requested.  Therefore, on remand, the Veteran should be provided notice of such, and an opportunity to submit new Forms 21-4142 for these Dr. G.Z., Dr. L.A., Hooper Admin. Services, and Pacific Medical Center so that any outstanding treatment records may be obtained.  He should also be asked to provide the correct addresses for Dr. L.A. and for Hooper Admin. Services, and to clarify the period of time for which he received treatment from Dr. G.Z.

Also with regard to the January 2003 requests for private treatment records, the Veteran had identified records from two Kent Multicare locations - one with a Smith street address, and the other with a State street address.  In January 2003, these records were requested by the RO from both locations.  Records were only received from the State street address.  In June 2003, the Veteran submitted a new Form 21-4142 authorization with regard to the location on Smith, and he noted such treatment related to his back, "bursitis," and "stress."  These records were never obtained.  Therefore, on remand, the Veteran should be asked to provide a new Form 21-4142 so that any outstanding records from the Kent Multicare location on Smith may be associated with the claims file.

In September 2004, the Veteran submitted 14 new Forms 21-4142, including that mentioned above for Dr. G.Z, but no request was ever made for these records.  A few were duplicative of records already requested and received (and therefore not addressed further in this discussion).  The Board acknowledges that these September 2004 Forms 21-4142 were are all for the same providers as the requests sent by the RO in January 2003.  The dates, however, are different.  The requests for private treatment records sent by the RO back in January 2003 were generally for copies of records dated since 2000.  The September 2004 Forms 21-4142, however, generally noted dates of treatment s from 1997 to 2000.  Specifically, the Veteran identified treatment by the following treatment providers dated from 1997 to 2000 to be obtained (unless otherwise noted):  Dr. G.Z., Pacific Medical Clinic in Seattle (Dr. M.P.), Pacific Medical Clinic in Kirkland (Dr. H.R.), Evergreen Hospital, Dr. J.H., Rainier Medical Imaging Center, Flynn Chiropractic, Quam Chiropractic, Kent Multicare (street address on Smith), Kent Multicare (street address on State - for 1996 to 2000), and Group Health of Puget Sound (for 1996 to 2000).  Therefore, on remand, all of these records should be obtained.

The Veteran has not been provided with a VA examination relating to his claim (since 1986).  In light of the evidence of back treatment in service and the August 2014 opinion letters from Dr. J.B. and Mr. T.K., the Board finds that this matter should be remanded to afford the Veteran a VA examination to address whether there is clear and unmistakable evidence that the Veteran had a preexisting back condition, and if so, whether there is clear and unmistakable evidence that it was aggravated by service; and if it was not preexisting, then whether the Veteran's back condition was otherwise caused by his active service, or caused or aggravated by his service-connected knee disabilities.

B.  Right Elbow

The Veteran claims that he has a right elbow condition as a result of his service.  He asserted at the Board hearing that he was medically discharged from his second period of service for degenerative joint disease, and therefore, the Veteran contends that he should be awarded service connection for any joint with which he experiences problems, including in this case his right elbow condition status post-surgical treatment (in 2002).  He also asserted a new theory of entitlement in August 2010 as secondary to his left knee condition.

As an initial matter, the Board notes that the Veteran's service treatment records, including 1986 medical board proceeding records, are all silent as to any right elbow condition or complaints.  Furthermore, the Veteran's medical board proceeding records clearly reflect that he was medically discharged due to left knee chondromalacia (after a long history of complaints and treatment in service).  Therefore, the Board finds that the Veteran's assertion that he was discharged for degenerative joint disease generally involving all joints, or even involving his right elbow, to be without merit.

Private treatment records from Kaiser reflect that in August 2002, he was diagnosed with a right elbow calcaneal spur.  The Board adds that a July 2002 x-ray from Kaiser reflects an old nonunion fracture of the olecranon spur was noted.  An August 2002 consultation request from Kaiser reflects the Veteran reported experiencing right elbow pain for two months but denied any trauma.

The Veteran reported in April 2007 that he had been treated at Kaiser for his right elbow condition since 1992.  As discussed in part above, however, the claims file generally only contains records from Kaiser dated from 2000 to August 2002, and dated from September 2005 to October 2005, plus later records dated from 2009 to 2010 relating to his shoulders.  Therefore, the Board finds that this matter should be remanded to obtain any outstanding treatment records from Kaiser relating to treatment specifically for the Veteran's right elbow dated since 1992.

The Board notes that the same records directed to be obtained above relating to the Veteran's back claim - except for Flynn Chiropractic - were also identified as relating to the Veteran's elbow claim as well, namely, from Dr. G.Z., Dr. L.A., Hooper Admin. Services, Pacific Medical Clinic in Seattle (Dr. M.P.), Pacific Medical Clinic in Kirkland (Dr. H.R.), Evergreen Hospital, Dr. J.H., Rainier Medical Imaging Center, Quam Chiropractic, Kent Multicare (street address on Smith), Kent Multicare (street address on State - for 1996 to 2000), and Group Health of Puget Sound (for 1996 to 2000), Therefore, the Veteran's elbow claim should also be remanded to obtain any outstanding records from these providers as discussed in more detail above but in relation to his elbow claim too.

The Board also noted by way of background that the Veteran was afforded a VA examination in November 2004.  The VA examiner noted the Veteran's history of surgical treatment in 2002, but only noted a residual scar.  An x-ray was noted as essentially normal.  While the Board acknowledges that no etiology opinion was provided, the Board finds that at this time, a new examination or medical opinion is not indicated by the most probative evidence.

C.  Depression

The Veteran's depression is currently assigned a 70 percent rating, effective May 14, 2010.  The Veteran seeks a higher initial rating.

The Veteran testified at the August 2014 Board hearing that he was receiving treatment for his depression and substance abuse at both at the VA medical center in Long Beach, California and with Kaiser Permanente.  The Board acknowledges that his VA treatment records dated from May 2006 to January 2013 from the Long Beach VAMC were recently added to his Virtual VA file, but these records (very few) do not include any record of treatment for mental health.  Also, as noted above, while the Board acknowledges that records from Kaiser dated in 2010 have been requested and associated with the claims file, it appears that they were requested relating to a separate shoulder claim, and they do not include any record of mental health treatment.  Therefore, this matter should be remanded so that any outstanding mental health VA treatment records from the Long Beach VAMC dated since January 2013, and any private treatment record from Kaiser relating to the Veteran's depression or other mental health treatment dated since May 2010, may be associated with the claims file.

D.  Left Knee

The Veteran's left knee disability is currently assigned a 10 percent rating.  He seeks a higher rating.  See Correspondence, August 2002.

The Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA) relating to his knees since the early 1990s.  In that regard, the Board acknowledges that an award letter is associated with the claims file, but none of his other records from SSA.  The Board acknowledges that in February 1996 and July 1996, and again in February 2006, the RO requested copies of these records, but no reply from SSA was ever received.  It was erroneously noted in the file in March 2006 that these records were not required to decide the issues.  Therefore, this matter should be remanded so that copies of the Veteran's records from the SSA may be associated with the claims file, or a negative reply recorded.

Also, the Veteran testified that he was followed at Kaiser for his left knee condition.  As noted above, the most recently added Kaiser records dated from June 2009 to November 2010 were in response to a request relating to a separate shoulder claim, and do not include any record of treatment for his left knee.  The Board does acknowledge that all of the Veteran's records dated from 2000 to August 2002, as well as records dated from September 2005 to October 2005, were previously associated with the claims file.  On remand, a complete set of the Veteran's treatment records from Kaiser dated since August 2002 should be obtained.

E.  Extension of TTD Rating Beyond October 31, 2005

The Veteran requests entitlement to an extension of his TTD rating in effect from September 8, 2005 to October 31, 2005.  He has requested that the rating be assigned for one full year.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2014).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3).  Further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

The Board acknowledges that the Veteran has submitted letters from his surgeon, Dr. R.D., dated in September 2005, October 2005, and February 2006 in support of his claim.  In the most recent February 2006 letter, Dr. R.D. wrote that the Veteran continued to require convalescence due to his September 2005 bilateral knee surgery, and that such period of necessary convalescence may continue for up to one year (following the surgery).  At the same time, however, a Dr. R.D. prepared a May 2006 orthopedic evaluation report of the Veteran's knees, apparently to assist the Veteran with his claim, but no convalescence was noted.

Very few of the Veteran's relevant treatment records from Dr. R.D. are in the claims file, except for the actual surgical records and the above noted letters and report.  In light of such as well as the fact that the Veteran is requesting a TTD rating for a full year, the Board finds that, regrettably, this matter should be remanded so that copies of any outstanding treatment records from Dr. R.D. dated from September 2005 to September 2006 may be associated with the claims file.

F.  TDIU

The Veteran filed an informal claim for entitlement to a TDIU in May 1992.  He again requested a TDIU in January 1999 and March 2000.

A May 2013 rating decision granted entitlement to a TDIU effective May 14, 2010, the date on which the Veteran was considered as having filed his claim.  As noted above, however, the Veteran filed an informal claim for a TDIU back in May 1992, which was not adjudicated until a March 2006 rating decision.  The Veteran filed an April 2007 appeal (two separate Form 9s were filed).  Therefore, the issue of entitlement to a TDIU for the period prior to May 14, 2010 is not only properly before the Board, but also remains to be adjudicated by the RO in the first instance.  Therefore, the Board will remand the matter for adjudication by the RO.

Also, the Board notes that back in January 1999 (when he reiterated his claim for a TDIU), the Veteran submitted a Form 21-4142 listing many of the same providers as in his August 2002 Form 21-4142, as well as Care Medical Equipment and A.K., which records were never requested.  Therefore, on remand, the Veteran should be asked to provide another Form 21-4142 for each of these providers so that the records may be obtained.

As an aside, because the Veteran's left knee and depression rating claims are being remanded herein for further development, the Board notes that a decision on the TDIU matter would otherwise be deferred as intertwined with the rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with new VCAA notice regarding all of his claims remanded herein, namely:

a) Entitlement to service connection for a back condition;
b) Entitlement to service connection for a right elbow condition;
c) Entitlement to an initial evaluation in excess of 70 percent for depression;
d) Entitlement to an evaluation in excess of 10 percent for a left knee disability;
e) Entitlement to an extension of a TTD rating beyond October 31, 2005, based on surgical treatment of a left knee disability and the need for convalescence;
f) For the period prior to May 14, 2010, entitlement to a TDIU.

2.  Obtain copies of ALL of the Veteran's VA treatment records dated since January 2013, including from the Long Beach, California VA medical center.  
To the extent any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Obtain copies of any outstanding treatment records from Dr. J.B. and T.K. relating to the Veteran's claimed back condition; to that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

4.  Obtain copies of the Veteran's treatment records from Kaiser relating to his conditions as follows:

a) Back condition dated since August 2002;
b) Right elbow condition dated since 1992, and
c) Depression dated since May 2010

To that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

5.  Obtain any outstanding treatment records relating to the Veteran's a) back, b) right and left knee, c) right elbow, and d) depression disabilities dated from 1996 to present (unless other dates are noted by the Veteran on new Forms 21-4142) from the following private treatment providers:  Flynn Chiropractic (back claim only), Dr. G.Z., Dr. L.A., Hooper Admin. Services, Pacific Medical Clinic in Seattle, Pacific Medical Clinic in Kirkland, Evergreen Hospital, Dr. J.H., Rainier Medical Imaging Center, Quam Chiropractic, Kent Multicare (street address on Smith), Kent Multicare (street address on State), and Group Health of Puget Sound.

In so doing, explain to the Veteran that the January 2003 requests made by the RO for private treatment records from Dr. G.Z., Dr. L.A., and Hooper Admin. Services were returned to sender by the postal service.  Acknowledge, however, that the Veteran submitted a new address for Dr. G.Z. in September 2004.

Also explain that Pacific Medical Clinic declined to release any records because the Form 21-4142 was more than 90 days old.  

He should also be asked to provide the correct addresses for Dr. L.A. and for Hooper Admin. Services, and to clarify the period of time for which he received treatment from Dr. G.Z.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

6.  After all of the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate as follows:

a) Whether there is clear and unmistakable evidence that any current back condition preexisted service, and if so, whether there is clear and unmistakable evidence that it was NOT aggravated by service.

b) If any back condition was not preexisting, then whether it is at least as likely as not (meaning likelihood of at least 50%) related to the Veteran's active service, or caused or aggravated (beyond the normal progression of the disease) by his service-connected knee disabilities and any abnormal gait.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Send another request for the Veteran's records from the SSA.  To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such and asked to provide copies of any of these records in his possession.

8.  Obtain copies of all of Veteran's treatment records from Dr. R.D. dated from September 2005 to September 2006 relating to his knees; to that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

9.  Obtain copies of all of Veteran's treatment records from Care Medical Equipment and A.K. (apparently relating to his knees or TDIU claim, see January 1999 correspondence); to that end, ask the Veteran to provide a completed Form 21-4142 authorization.

To the extent any requested records are unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

10.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


